Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 3, 5, and 6 in the reply filed on 7/22/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 1, 2, 4, and 7-16 directed to inventions/species non-elected without traverse.  Accordingly, claims 1, 2, 4, and 7-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel claims 1, 2, 4, and 7-16.



Reasons for Allowance
Claims 3, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims point to a method of producing and separating a novel steviol glycoside.  Steviol glycosides are known sweeteners consisting of multiple sugar moieties.  However, there is no instance of the claimed CC-00345 in the prior art.  The closest prior art is Rebaudioside M (RebM).  CC-00345 has 3 glucose moieties attached to Glc I at C-2’, C-3’, and C-6’ while RebM has 2 glucose moieties attached to Glc I at C-2’ and C-3’.  It would not have been obvious to use UGT76G1 to add a glucose moiety to the C-6’ position of RebM.
[AltContent: rect][AltContent: textbox (Rebaudioside M)] 
    PNG
    media_image1.png
    342
    292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1054
    1040
    media_image2.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799